Citation Nr: 1417205	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-42 878	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to a back condition.

3.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to any service-connected disabilities.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988, from October 1990 to July 1991 and from January 2005 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board recognizes that while the Veteran filed a claim for entitlement to service connection for depression, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), a claim for any mental disability may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to depression.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, as listed on the title page.

The Veteran testified at a March 2013 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Veteran asserted, at the August 2010 VA spine examination, that he had over 6 years of active duty but DD-214s were not generated for him, although, in March 2013, the Veteran testified that he had three periods of active duty.  Nonetheless, on remand, all periods of the Veteran's active duty, active duty for training or inactive duty for training should be verified.  

During the August 2011 private mental health examination, the Veteran stated he had applied for disability benefits from the Social Security Administration (SSA), as required when he lost his employment and upon retirement from the Air National Guard.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran, as the Veteran's retirement from the Air National Guard was a function of his medical disqualification due to sleep apnea.  Thus, the SSA records should be obtained upon remand.

The Veteran stated, during the August 2010 VA mental examination, that in 2009 he was treated at Charleston Area Medical Center for a panic attack and subsequently received a few sessions with a therapist from Charleston Area Medical Center.  However, these records are not associated with the claims file, although Charleston Area Medical Center Sleep Center records, from February 2008 to May 2008, are of record as part of the Veteran's service treatment records.  Finally, in March 2013 testimony, the Veteran stated he has been prescribed medication for depression from his primary care doctor at the Elk Memorial Clinic.  Thus, on remand, Veteran should be afforded an opportunity to submit copies of these identified records, from the Charleston Area Medical Center from 2009 and from the Elk Memorial Clinic, or any other relevant records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  If the Veteran provides the requested authorization, VA should make two attempts to obtain the relevant private treatment records, or make a formal finding as to why a second request for such records would be futile and provide notice of such to the Veteran and his representative.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

With respect the August 2010 VA mental examination, the VA examiner does not address the claim as secondary to the service-connected disabilities of tinnitus and right ear hearing loss.  Additionally, the August 2010 VA mental examination report contains internal inconsistencies.  Specifically, the August 2010 VA examiner states sleep apnea is not a direct causative factor in his/[the Veteran's] dysthymia.  However, the VA examiner later states if the Veteran is service-connected relating to the sleep apnea, then this service-connected medical disorder becomes a primary factor in developing of dysthymia.  However, the Board does not follow this logic because service-connection, in and of itself, should not have any bearing on determining if a condition was a causative factor in the development of another disorder.  Thus, the August 2010 mental examination report is of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran additional VA examinations, for the reasons detailed above.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records custodian to verify all periods of the Veteran's active duty, active duty for training or inactive duty for training.

2.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the necessary authorization from the Veteran and then attempt to obtain any relevant treatment records, from Charleston Area Medical Center from 2009, and from the Elk Memorial Clinic.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

4.  Schedule the Veteran for a psychiatric examination by an examiner other than the one who conducted the December 2010 examination for purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed during the pendency or proximate to the claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

a.  With respect to any acquired psychiatric disorder present during or proximate to the claim, (to include dysthymia disorder, major depressive disorder, anxiety disorder, not otherwise specified), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any identified psychiatric disorder had its onset during, or is causally or etiologically related to a period of the Veteran's active service.  

b.  If the answer to the above question is no, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder was caused or aggravated by the any of the Veteran's service-connected disabilities.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided. 

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


